896 F.2d 545Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward D. ASHFORD, Plaintiff-Appellant,v.Calvin LIGHTFOOT, Director, Montgomery County Department ofCorrections and Rehabilitation;  John E. Wright, Director,Montgomery County Detention Center;  Patrick N. Francis;John Laukitus;  Gale David, Defendants-Appellees.
No. 89-6622.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 17, 1989.Decided:  Feb. 7, 1990.

Edward D. Ashford, appellant pro se.
Linda D. Berk, Clyde H. Sorrell, County Attorney's Office, for appellees.
Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Edward D. Ashford appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm* on the reasoning of the district court.  Ashford v. Lightfoot, C/A No. 88-2320-N (D.Md. Mar. 21, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In light of our disposition, we deny Ashford's motion for the appointment of counsel